UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to. Commission File No. 333-157281 CHINA DU KANG CO., LTD. NEVADA90-0531621 (State or other jurisdiction of(IRS Employer Identification No.) incorporation or organization) Town of Dukang, Baishui County, A-28,Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[ ] NO Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. [X ] YES[ ] NO 1 APPLICABLE TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whetherthe registrant filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [x ] YES[ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: June 30, 2011: 100,113,791 Transitional Small Business Disclosure Format (check one)Yes [ ] No [X] 2 Table of Contents 10-Q – China Du Kang Co., Ltd. FORM 10-Q PART I FINANCIAL STATEMENTS 4 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 26 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 CONTROLS AND PROCEDURES 29 PART II LEGAL PROCEEDINGS 31 RISK FACTORS 32 UNREGISTERED SALES OF EQUITY 38 SECURITIES AND USE OF PROCEEDS 38 DEFAULTS UPON SENIOR SECURITIES 38 EXHIBITS 38 SIGNATURES 39 3 PART I. CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. FINANCIAL REPORT At June 30, 2011 and December 31, 2010 and For the Three and Six Months Ended June 30, 2011 and 2010 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. INDEX PAGE CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5-28 CHINA DU KANG CO., LTD. AND SUBSIDIARIES F/K/A AMSTAR FINANCIAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (Note 6) - Others receivable Prepaid expenses (Note 7) Inventories (Note 8) Total current assets Property, Plant and Equipment, net (Note 9) Intangible assets, net (Note 10) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Bank loans (Note 15) $ $ Accounts payable Accrued expenses (Note 12) Others payable Land use right purchase payable - Taxes payable Deferred revenue Due to related parties (Note 13) Employee security deposit Lease liability-current Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 18) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of March 31, 2011 and December 31, 2010 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issues and outstanding as of
